DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the Application filed on 12/20/19. Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


USPTO Revised Guidance

The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter "Revised Guidance") (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).

Under the Revised Guidance, we first look to whether the claim recites:

(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h))

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:

(3)    adds a specific limitation beyond the judicial exception that are not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or

(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

See Revised Guidance.

Step 2A(i) — Abstract Idea

Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:

(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business


(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance.

However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).

Step 2A (ii) Practical Application

If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.

The seven identified "practical application" sections of the MPEP, cited in the Revised Guidance under

Step 2A (ii), are:

 (1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field

(2)    MPEP § 2106.05(b) Particular Machine

(3)    MPEP § 2106.05(c) Particular Transformation

(4)    MPEP § 2106.05(e) Other Meaningful Limitations

(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception

(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity

(7)    MPEP § 2106.05(h) Field of Use and Technological Environment

If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.

Step 2B "Inventive Concept" or "Significantly More"



For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided "significantly more" than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).

Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) "Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;" or (2) "simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present." See Revised Guidance, III.B.

In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:



2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(ll) as noting the well-understood, routine, conventional nature of the additional element(s).

3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).

4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).

See Berkheimer Memo.

The analysis in Step 2B further determines whether an additional element or combination of elements:

(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or

(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.



If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.

However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquire commodity data related to the plurality of commodities registered by the registration device; receive a selection of a first commodity from among the plurality of commodities.

The limitation of acquire commodity data related to the plurality of commodities registered by the registration device; receive a selection of a first commodity from among the plurality of

commodities as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the "a settlement device" language, "acquire commodity data" in the context of this claim encompasses receive a selection of a first commodity from among the plurality of
commodities to be utilized to change a tax amount of a tax imposed on the first commodity from a first tax amount calculated at a first tax rate before the change to a second tax amount calculated at a 

The claim is directed to an abstract idea. Each of the limitations of the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the mental processes into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.

On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field") or section 2106.05(e) ("Other Meaningful Limitations"). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation). Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.

In particular, the claim only recites one additional element - using a settlement device, a registration device, a network and a computer to perform the acquire step. The settlement device, a registration device, a network and a computer in the step is recited at a high-level of generality (i.e., as a generic settlement device, a registration device performing a generic computer function of acquiring commodity data) such that it amounts no more than mere instructions to apply the exception using a generic computer. Accordingly, this additional element does not integrate the abstract idea into a practical 

As noted previously, the claim as a whole merely describes how to generally "apply" the concept of acquire commodity data related to the plurality of commodities registered by the registration device; receive a selection of a first commodity from among the plurality of commodities claim in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

The claim as a whole recites a settlement device of organizing human activity and Mental processes— concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed invention is a settlement device that can be performed in the human mind in order to  settle a transaction based on a total cost of the first commodity, the total cost of the first commodity including the second tax amount. Thus, the claim recites an abstract idea.

The claim as a whole recites a settlement device of organizing human activity and Mental processes— concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

The claimed invention is settlement device that can be performed in the human mind in order to settle a transaction based on a total cost of the first commodity, the total cost of the first commodity including the second tax amount.

The claimed invention is a settlement device that can be performed in the human mind in order to settle a transaction based on a total cost of the first commodity, the total cost of the first commodity including 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a settlement device to perform the acquire step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot
provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is not patent eligible.

Each of the limitations of the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.



Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.

As noted previously, the claim as a whole merely describes how to generally "apply" the concept of providing change a tax amount of a tax imposed on the first commodity from a first tax amount calculated at a first tax rate before the change to a second tax amount calculated at a second tax rate after the change. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in
combination, do not amount to significantly more than an abstract idea. The claims are directed to the abstract idea of acquire commodity data related to the plurality of commodities registered by the registration device; receive a selection of a first commodity from among the plurality of commodities 
(Mental processes). The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to 

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014); 2019 PEG.

The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.



Further, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to the abstract idea of following acquire commodity data related to the plurality of commodities registered by the registration device; receive a selection of a first commodity from among the plurality of commodities claim process. Automating mental tasks and managing data across a network are similar to the certain methods of organizing human activity and mental processes practices found by the courts to be abstract ideas (i.e. Automating mental tasks (See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375), and receiving or transmitting data over a network, e.g., using the Internet to gather data (See Ultramercial, 772 F.3d at 716-17; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply a generic recitation of a computer and a computer network performing their generic computer functions. The claim amounts to no more than stating settle a transaction based on a total cost of the first commodity, the total cost of the first commodity including the second tax amount. Taking the elements both individually and as a combination, the computer components in claims 1, 13 and 15 perform purely generic computer functions. The claims as a whole do not amount to significantly more than the abstract idea itself. Accordingly, claims 1, 13 and 15 are ineligible. The claim recites the additional elements of: acquire, 

Further, the elements of the dependent claims (the commodity data includes a price of the first commodity and the first tax rate of the tax imposed on the first commodity; and wherein the computer is configured to calculate the first tax amount based on the price and the first tax rate, and wherein the computer is configured to calculate the second tax amount based on the price and the second tax rate etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 13 and 15.

In addition, claim 15-20 appear to be directed to a mere field-of-use limitation is generally insufficient to render an otherwise ineligible method claim patent eligible. This means the machine or transformation must impose meaningful limits on the method claims scope to pass the test. In addition, insignificant
extra-solution activity will not transform an unpatentable principle into a patentable process. This means reciting a specific machine or a particular transformation of a specific article in an insignificant step, such as data gathering or settling a transaction, based on the total cost of the first commodity, is not sufficient to pass the test. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir.2008).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Komori (2017/0091746) in view of Sullivan (2003/0093320).
As per claims 1-20, Komori discloses a settlement device that is connected to a registration device via a network and that performs settlement for a plurality of commodities registered by the registration device, the settlement device comprising: a computer configured to:
acquire commodity data related to the plurality of commodities registered by the registration device (See Komori, Paragraphs 0044-0047); receive a selection of a first commodity from among the plurality of commodities (See Komori, Paragraphs 0046-0047).
Komori does not explicitly disclose in response to receiving the selection of the first commodity, change a tax amount of a tax imposed on the first commodity from a first tax amount calculated at a first tax rate before the change to a second tax amount calculated at a second tax rate after the change; and settle a transaction based on a total cost of the first commodity, the total cost of the first commodity including the second tax amount.
However, Sullivan teaches in response to receiving the selection of the first commodity, change a tax amount of a tax imposed on the first commodity from a first tax amount calculated at a first tax rate before the change to a second tax amount calculated at a second tax rate after the change (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076); and settle a transaction based on a total cost of the first commodity, the total cost of the first commodity including the second 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sullivan within the teaching of Komori with the motivation of providing the transaction tax compliance system includes data and formulae that allow for accurate transaction tax compliance. The system calculates the tax based on: 1) the applicable tax situs (the taxing location), 2) the applicable international, federal, state, and local tax rates and limitations, 3) product- and/or service-based exemptions (exemptions based upon the taxable status of a product or service), 4) entity- and/or usebased exemptions (exemptions based upon the taxable status of a purchaser or seller or upon the use to which the purchase will be put), and 5) the appropriate method of rounding. The system also imports the tax liability information into the applicable tax return; the returns can be completed and printed for execution and mailing. The automation of these functions substantially reduces the transaction tax compliance burdens sellers and purchasers suffer. Further, users no longer need to research and analyze transaction tax laws and rules, as it is included in the system (See Sullivan, Paragraph 0006).

As per claim 2, Komori in view of Sullivan discloses the settlement device of claim 1, wherein the commodity data includes a price of the first commodity and the first tax rate of the tax imposed on the first commodity (See Sullivan, Paragraphs; and wherein the computer is configured to calculate the first tax amount based on the price and the first tax rate, and wherein the computer is configured to calculate the second tax amount based on the price and the second tax rate (See Sullivan, Paragraphs 0070-0072).

As per claim 3, Komori in view of Sullivan discloses the settlement device of claim 2, wherein the commodity data further includes tax type information for identifying whether the price of the first commodity is a tax-included price including the tax amount or a tax-excluded price not including the tax amount (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076); and wherein, in response to the tax type information indicating that the price of the first commodity is the tax-included price, the computer is configured to change the price of the first commodity from a tax-included price including the first tax amount to a tax-included price including the second tax amount (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076).

As per claim 4, Komori in view of Sullivan discloses the settlement device of claim 1, wherein the plurality of commodities include at least one commodity of a first type and at least one commodity of a second type, wherein the first commodity is one of the commodities of the first type, and wherein the selection of the first commodity includes a selection of the first type of commodity and an input of a number of commodities of the first type whose tax rate is to be changed (See Sullivan, Paragraph 0080).

As per claim 5, Komori in view of Sullivan discloses the settlement device of claim 4, wherein the commodities of the first type further include a second commodity, and wherein the computer is configured to settle the transaction based on the total cost of the first commodity and a total cost of a second commodity, wherein the total cost of the second commodity includes a third tax amount calculated at the first tax rate  (See Sullivan, Paragraphs 0043; 0114-0116).



As per claim 7, Komori in view of Sullivan discloses the settlement device of claim 6, wherein the computer is configured to settle the transaction based on the total cost of the first commodity, the total cost of the second commodity, and the total cost of a third commodity, wherein the total cost of the third commodity does not include a tax amount (See Komori, Paragraph 0050).

As per claim 8, Komori in view of Sullivan discloses the settlement device of claim 1, further comprising an indicator operatively coupled to the computer, wherein the computer is configured to receive a transaction code associated with the transaction from the registration device, and wherein the computer is configured to control the indicator to provide a first indication in response to receiving the transaction code (See Komori, Paragraphs 0040-0041; 0043-0044).

As per claim 9, Komori in view of Sullivan discloses the settlement device of claim 8, wherein the computer is configured to control the indicator to provide a second indication in response to receiving the selection of the first commodity (See Sullivan, Paragraphs 0044; 0054; 0064).

As per claim 10, Komori in view of Sullivan discloses the settlement device of claim 9, wherein the indicator is a visual indicator, wherein the first indication is light of a first color, and wherein 

As per claim 11, Komori in view of Sullivan discloses the settlement device of claim 1, wherein the first commodity includes at least one of a food or a beverage, wherein the first tax rate is associated with one of (a) consumption of the first commodity within a store associated with the settlement device or (b) consumption of the first commodity outside the store, and wherein the second tax rate is associated with the other of (a) consumption of the first commodity within the store or (b) consumption of the first commodity outside the store (See Sullivan, Paragraphs 0054- 0055; 0064).

As per claim 12, Komori in view of Sullivan discloses a commodity sales data processing system comprising: a processor configured to generate checkout data related to a plurality of commodities registered by the processor (See Komori, Paragraphs 0026-0027; 0044-0047); and the settlement device of claim 1 (See Komori, Paragraph 0030).

As per claim 13, Komori discloses a method of settlement to be performed by a computer of a settlement device, the method comprising: acquiring commodity data related to a plurality of commodities registered by a registration device (See Komori, Paragraphs 0026-0027; 0056- 0057).
 Komori does not explicitly disclose receiving a selection of a selected commodity from the plurality of commodities, the selection indicating that a tax rate of the selected commodity is to be changed; changing a tax amount of a tax imposed on the selected commodity from a first tax amount calculated at a first tax rate before the change to a second tax amount calculated at a 
However, Sullivan teaches receiving a selection of a selected commodity from the plurality of commodities, the selection indicating that a tax rate of the selected commodity is to be changed (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076); changing a tax amount of a tax imposed on the selected commodity from a first tax amount calculated at a first tax rate before the change to a second tax amount calculated at a second tax rate after the change (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076); and settling a transaction based on a total cost of the selected commodity, the total cost including the second tax amount (See Sullivan, Paragraphs 0043; 0114-0116).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sullivan within the teaching of Komori with the motivation of providing the transaction tax compliance system includes data and formulae that allow for accurate transaction tax compliance. The system calculates the tax based on: 1) the applicable tax situs (the taxing location), 2) the applicable international, federal, state, and local tax rates and limitations, 3) product- and/or service-based exemptions (exemptions based upon the taxable status of a product or service), 4) entity- and/or usebased exemptions (exemptions based upon the taxable status of a purchaser or seller or upon the use to which the purchase will be put), and 5) the appropriate method of rounding. The system also imports the tax liability information into the applicable tax return; the returns can be completed and printed for execution and mailing. The automation of these functions substantially reduces the transaction tax compliance burdens sellers and purchasers suffer. Further, users no longer need to research and analyze transaction tax laws and rules, as it is included in the system (See Sullivan, Paragraph 0006).

As per claim 14, Komori in view of Sullivan discloses the method of claim 13, wherein the commodity data further includes a price of the selected commodity and tax type information for identifying whether the price of the selected commodity is a tax-included price including the tax amount (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076) or a tax-excluded price not including the tax amount, the method further comprising: in response to the tax type information indicating that the price of the selected commodity is the tax-included price, changing the price of the selected commodity from a tax-included price including the first tax amount to a tax-included price including the second tax amount (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076).

As per claim 15, Komori discloses a method of settlement, comprising: identifying, by a registration device, a first commodity to be purchased (See Komori, Paragraph 0016); providing, by the registration device, first commodity data associated with the first commodity to a settlement device, the first commodity data including a price of the first commodity and a first tax rate of the first commodity (See Komori, Paragraphs 0044-0047).
Komori does not explicitly disclose in response to receiving a request indicating that a tax rate of the first commodity should be changed, calculating, by the settlement device, a total cost of the first commodity based on the price of the first commodity and a second tax rate of the first commodity; if the request indicating that the tax rate of the first commodity should be changed is not received, calculating, by the settlement device, the total cost of the first commodity based on the price of the first commodity and the first tax rate; and settling, by the settlement device, a transaction based on the total cost of the first commodity.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Sullivan within the teaching of Komori with the motivation of providing the transaction tax compliance system includes data and formulae that allow for accurate transaction tax compliance. The system calculates the tax based on: 1) the applicable tax situs (the taxing location), 2) the applicable international, federal, state, and local tax rates and limitations, 3) product- and/or service-based exemptions (exemptions based upon the taxable status of a product or service), 4) entity- and/or usebased exemptions (exemptions based upon the taxable status of a purchaser or seller or upon the use to which the purchase will be put), and 5) the appropriate method of rounding. The system also imports the tax liability information into the applicable tax return; the returns can be completed and printed for execution and mailing. The automation of these functions substantially reduces the transaction tax compliance burdens sellers and purchasers suffer. Further, users no longer need to research and analyze transaction tax laws and rules, as it is included in the system (See Sullivan, Paragraph 0006).



As per claim 17, Komori in view of Sullivan discloses the method further comprising: in response to receiving the request indicating that the tax rate of the first commodity should be changed, providing, by the emitter of the settlement device, light of a second color different from the first color (See Komori, Paragraphs 0030; 0051; 0053-0054).

As per claim 18, Komori in view of Sullivan discloses the method wherein the first commodity data further includes tax type information for identifying whether the price of the first commodity is a tax-included price including a tax amount (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076) or a tax-excluded price not including the tax amount, the method further comprising: in response to both (a) receiving the request indicating that the tax rate of the first commodity should be changed and (b) the tax type information indicating that the price of the first commodity is the tax-included price, changing, by the settlement device, the price of the first commodity based on the first tax rate and the second tax rate (See Sullivan, Paragraphs 0054; 0061; 0065; 0075-0076).

As per claim 19, Komori in view of Sullivan discloses the method further comprising generating, by the settlement device, a receipt displaying the first tax rate, the second tax rate, and the total cost of the first commodity (See Sullivan, Paragraphs 0053; 0075; 0116).

As per claim 20, Komori in view of Sullivan discloses the method further comprising: identifying, by the registration device, a second commodity to be purchased (See Komori, Paragraph 0016);    providing, by the registration device, second commodity data associated with the second commodity to the settlement device, the second commodity data including a price of the second commodity, a tax rate of the second commodity, and an indication that the tax rate of the second commodity cannot be changed (See Komori, Paragraphs 0051; 0053; 0054); calculating, by the settlement device, a total cost of the second commodity based on the price of the second commodity and the tax rate of the second commodity, wherein the transaction is settled based on the total cost of the first commodity and the total cost of the second commodity (See Komori, Paragraphs 0015; 0025; 0047-0048; 0050).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VANEL FRENEL/Primary Examiner, Art Unit 3687